DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ales et al. (US 2012/0116337).
With reference to claim 1, Ales et al. (hereinafter “Ales”) discloses a system for monitoring an absorbent article designed to absorb and contain bodily exudates (abstract), the system comprising: 
an absorbent article; and

a detector device (110) comprising a housing (135), a light source (610,710), a first optical sensor (120) spaced from the light source (figure 7), and a second optical sensor (620) spaced from the light source and the first optical sensor (figure 7);
wherein the first and second optical sensors adapted to detect the change of the optical property of the indicator ([0007] incorporating "733" and [0069-0070] , 
wherein the absorbent article and the detector device is adapted to be associated together and disassociated from each other as set forth in [0067].
As to claim 2, Ales discloses a system wherein the detector device (110)  is associated with the absorbent article (20) via a mechanical fastener (150) wherein a first component of the mechanical fastener is attached to a backsheet of the absorbent article and a second component of the mechanical fastener is attached to the detector device as shown in figures 2-3.
With reference to claims 4 and 5, Ales discloses a system further comprising a communication module to transmit data from the detector device (110) to a remote device to send periodic alerts (i.e, when the presence of a substance is detected) as set forth in [0080].



With reference to claim 6, Ales discloses a system for monitoring an absorbent article designed to absorb and contain bodily exudates (abstract), the system comprising: 
an absorbent article; and
a detector device (110) being adapted to be associated together and disassociated from each other as set forth in [0067] comprising at least one sensor (120) adapted to sense the presence of a bodily exudate [0011];
a communication module to transmit data from the detector device (110) to a remote device [0080].
wherein the date is transmitted if the presence of a substance is detected in the absorbent article [0080] and is managing the extent of electromagnetic energy as set forth in [0013].
a detector device (110) being adapted to be associated together and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ales et al. (US 2012/0116337).
With reference to claim 3, Ales discloses a system including a housing (135) that can be used to house the various components of the device [0065].  Ales also discloses a communication module adapted to provide an indication that a change in property of the absorbent article has been detected as set forth in [0080].
The difference between Ales and claim 3 is the explicit recitation of at least one battery.
It would have been obvious to provide the article of Ales with a battery in order to provide the system with portable power for convenient use and placement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10/285,872. Although the claims at issue are not identical, they are not patentably distinct from each other because both .
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10/285,871. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 10/285,871 are directed to a system for monitoring an absorbent article including a detector device and optical sensors where the absorbent article and the detector device are adapted to be associated together and disassociated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeutter et al. (US 6,583,722) is cited for the disclosure of a monitored absorbent article.
Collins et al. (US 2007/0282286) is cited for the disclosure of a sensing absorbent article.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Michele M Kidwell/
Primary Examiner, Art Unit 3761